IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TAYLOR NICOLE HENRY,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4619

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 3, 2015.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

James C. Campbell and Clark H. Henderson, Shalimar, for Appellant.

Pamela Jo Bondi, Attorney General, Matthew Pavese, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, ROWE, and OSTERHAUS, JJ., CONCUR.